DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-4 and 10-12 in the reply filed on 28 June 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-9 and 13-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 28 June 2021.

STATUS OF CLAIMS
Claims 1-17 are pending in the application, claims 5-9 and 13-17 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Juichi et al. (JP H04-005313 Y2).
Regarding Claim 1:  Juichi teaches a laminated sheet for hot press molding comprising, in order a surface layer (ref. #10) made of at least synthetic leather, a foam layer (ref. #20; which is considered equivalent to the claimed "cushion layer") made of urethane foam, and a base layer (ref. #30) that are laminated together (figures 1 to 3, and [Pg. 2: li. 27 to Pg. 3: li. 2] of Juichi); the surface layer comprising, in order, a synthetic skin layer (ref. #11; which is considered equivalent to the claimed "urethane resin skin layer") containing a polyurethane elastomer as the main raw material, and a fabric layer (ref. #12; which is considered equivalent to the claimed "substrate") (figures 1 to 3, and [Pg. 2: li. 27 to Pg. 3: li. 2] of Juichi).  Juichi also teaches that the surface layer can be embossed to form recesses into the foam layer, such that the top of the recesses are positioned below the top of the non-embossed surface of the foam layer (figure 3 of Juichi).
Regarding Claim 2:  Juichi teaches that the thickness of the cushion layer in one particular embodiment is 15 mm ([Pg. 4: li. 34-35] of Juichi); which anticipates the claimed range of --from 1 mm to 15 mm--.  See MPEP §2131.03(I).  Juichi also teaches that the thickness of the urethane resin skin layer is 30 µm ([Pg. 3: li. 26-28] of Juichi); which meets the limitation that --the thickness of the cushion layer is larger than a thickness of the urethane resin skin layer
Regarding Claims 3 and 10:  Juichi teaches that the urethane resin skin material is a dry resin skin material or a wet resin skin material ([Pg. 2: li. 1-15] and [Pg. 3: li. 21-23] of Juichi).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Juichi et al. (JP S64-013316 U) as applied to claims 1, 2, and 3 above, and further in view of Yoshimura et al. (WO 2015/022772 A1).
Juichi is relied upon as described above.
Regarding Claims 4, 11, and 12:  Juichi discloses the claimed synthetic resin skin material, but fails to disclose that --the urethane resin skin material has a plurality of holes that penetrate the urethane skin material in the thickness direction of the synthetic resin skin material composite--.
Yoshimura discloses a synthetic leather (ref. #1) in which a polyurethane resin layer (ref. #3) is laminated on a fibrous base material (ref. #2) and has a plurality of openings (ref. #6) extending through the synthetic leather in the thickness direction (figure 1, [0009], and [0028] of Yoshimura
It would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the plurality of openings of Yoshimura with the synthetic resin skin material disclosed by Juichi in order to have --a plurality of holes that penetrate the urethane skin material in the thickness direction of the synthetic resin skin material composite--.  One of ordinary skill in the art would have been motivated to have incorporated the plurality of openings of Yoshimura with the synthetic resin skin material disclosed by Juichi, from the stand-point of providing the synthetic resin layer with air permeability ([0028]-[0032] of Yoshimura).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781